     Case 3:20-cv-00042-DHB-BKE Document 5 Filed 07/13/20 Page 1 of 1

                                                                                 -c ..i'JLEO
                                                                                  U.&.p;SlR!CTCCOURT
                IN THE UNITED STATES DISTRICT COURT FOR THE                          AUG USTA DIV.
                             SOUTHERN DISTRICT OF GEORGIA
                                     DUBLIN DIVISION                             P^O JUL 13 PH 3:04
                                           *
MARY FRANCIS DAVIS,                                                          CLERK
                                           *


                                           ★
     Plaintiff,
                                           ★


                                           *
     V.                                                    CV 320-042
                                           *

                                           *
THE KROGER CO.,

     Defendant.




                                        ORDER




     On    June      29,     2020,    Defendant           The   Kroger     Co.     removed     the

captioned matter to this Court.                     The    Court    then   issued    a   "Removal

                                               tt
Notice    to   All    Counsel   of    Record         whereby       Plaintiff's      counsel    was

directed to enter a notice of appearance or file                            a motion for pro

hac vice admission within ten days.                   So far. Plaintiff's counsel has

not complied with this directive.                    Accordingly, Plaintiff is hereby

ORDERED   to   SHOW    CAUSE,    in    writing, as to              why there      has    not been

compliance     with    the   Court's    Removal           Notice.     Plaintiff      shall    file


this show cause memorandum within ten (10) days hereof.                             In addition


to email notification. the Clerk of Court is directed to mail a copy

of this Order to Michael R. Lloyd, 1508 Bellevue Road, Dublin, GA

31021.


    ORDER ENTERED at Augusta, Georgia this                               day of July, 2020.




                                                           UNITED S'MtES district JUD(^E
